                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
SK/MTK/AFM                                          271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    January 24, 2020

By Email and ECF

Andrew Frisch, Esq.
The Law Offices of Andrew J. Frisch
One Penn Plaza – 53rd Floor
New York, New York 10119

               Re:    United States v. Aleksandr Zhukov
                      Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

                Pursuant to 18 U.S.C. § 3505, please be advised by this letter that the United
States intends to offer at trial foreign records, including bank records, of regularly conducted
business activities obtained from Bulgaria, Latvia and the Czech Republic via Mutual Legal
Assistance Treaty requests. These records have been provided to you and identified through our
various discovery productions. A list of the records and their accompanying certifications and
translations are attached hereto. As you know, we have previously made you aware in our
discovery cover letters of the government’s intention to introduce all evidence provided to you,
including the foreign evidence described above, but we are highlighting these foreign records for
your convenience. The government reserves the right to supplement this list prior to trial. At
your earliest convenience, please let us know if you intend to object to the admission of these
exhibits.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Saritha Komatireddy
                                                    Michael T. Keilty
                                                    Alexander F. Mindlin
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6054/7528/6433

cc:    Andrew Frisch, Esq.
       Clerk of the Court (ERK) (by ECF)
PNB Bank (now Norvik Bank)       LV17LATB0006020228947




                             2
Ceska Bank       CZ28 0800 0000 0019 5170 7233




             3
DSK Bank       BG72STSA93000025130233




           4
DSK Bank       BG13STSA93000025130519




           5
PNB Bank (now Norvik Bank)       LV17LATB0006020228947




                             2
Ceska Bank       CZ28 0800 0000 0019 5170 7233




             3
DSK Bank       BG72STSA93000025130233




           4
DSK Bank       BG13STSA93000025130519




           5
